As filed with the Securities and Exchange Commission on November 19, 2014 Registration No. 333-199612 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A Amendment No. 2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALGAE DYNAMICS CORP (Exact name of registrant as specified in its charter) CONVERTED CARBON TECHNOLOGIES CORP. (Former Name) Canada N/A (State or jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 4120 Ridgeway Drive. Unit 37, Mississauga, ON L5L 5S9 Canada (416) 704-3040 (Address and telephone number of principal executive offices and principal place of business) Joseph P. Galda, Esq. J.P. Galda & Co. 143 Clover Hollow Road Easton, Pennsylvania 18045 (215) 815-1534 (Name, address and telephone number of agent for service) Approximate date of proposed sale to the public: From time to time after the effective date of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smallerreporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount of Shares to be Registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of Registration Fee Common Shares $ $ $ Total $ $ $ 1 Pursuant to Rule 457, the maximum offering price per share is based upon the stated value of the common shares since there is no established market for the common shares and the book value of the common shares is negative. 2 Previously paid. In the event of stock splits, stock dividends, or similar transactions involving the Registrant’s common shares, the number of shares registered shall, unless otherwise expressly provided, automatically be deemed to cover the additional securities to be offered or issued pursuant to Rule 416 promulgated under the Securities Act of 1933, as amended (the “Securities Act”). We hereby amend this registration statement on such date or dates as may be necessary to delay its effective date until we shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this preliminary prospectus is not complete and may be changed. The shareholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED November 19, 2014 PROSPECTUS 1,801,212SHARES ALGAE DYNAMICS CORP. COMMON SHARES ● This is a resale prospectus for the sale of up to1,801,212of our common shares by the selling shareholders listed herein. We will not receive any proceeds from any sales made by the selling shareholders. ● This is the initial registration of our common shares. Our common shares are presently not traded on any market or securities exchange and are not now quoted on any over-the-counter market. ● Until our common shares are traded on the OTC Bulletin Board, the selling shareholders will sell their shares at US$1.50 per share and thereafter may offer the shares through public or private transactions, at prevailing market prices or any privately negotiated prices. See “Plan of Distribution.” INVESTING IN OUR COMMON SHARES INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON . Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful and complete. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2014. TABLE OF CONTENTS PART I - INFORMATION REQUIRED IN PROSPECTUS Page PROSPECTUS SUMMARY 1 SUMMARY OF THE OFFERING 2 SUMMARY OF FINANCIAL INFORMATION 2 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 3 RISK FACTORS 3 USE OF PROCEEDS 8 SELLING STOCKHOLDERS AND CERTAIN BENEFICIAL OWNERS 9 PLAN OF DISTRIBUTION 11 DESCRIPTION OF BUSINESS 12 DESCRIPTION OF SECURITIES TO BE REGISTERED 27 INTERESTS OF NAMED EXPERTS AND COUNSEL 28 LEGAL PROCEEDINGS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 28 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 31 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 DIRECTORS AND EXECUTIVE OFFICERS 32 EXECUTIVE COMPENSATION 33 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS AND DIRECTOR INDEPENDENCE 37 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 39 WHERE YOU CAN FIND MORE INFORMATION 39 FINANCIAL STATEMENTS 39 PART II - INFORMATION NOT REQUIRED IN PROSPECTUS OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION II-1 INDEMNIFICATION OF DIRECTORS AND OFFICERS II-1 RECENT SALES OF UNREGISTERED SECURITIES II-1 EXHIBIT INDEX II-2 UNDERTAKINGS II-3 SIGNATURES II-5 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any state where the offer is not permitted. PROSPECTUS SUMMARY You should read the following summary together with the more detailed information and the financial statements appearing elsewhere in this Prospectus. This Prospectus contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including those set forth under “Risk Factors” and elsewhere in this Prospectus. Unless the context indicates or suggests otherwise, references to “we,” “our,” “us,” the “Company,” or the “Registrant” refer to Algae Dynamics Corp., a Canadian corporation.References to “$” refer to monetary amounts expressed in Canadian dollars.All references to “US$” refer to monetary expressed in United States dollars. Our Business Corporate Information We were incorporated under the Canada Business Corporations Act on October 7, 2008.We recently amended our articles of incorporation to change our name, to remove private company restrictions and to effect a one for four reverse stock split.All share references in this prospectus have been adjusted to give effect to the reverse stock split. We are currently engaged in the commercialization of our proprietary BioSilo™ algae cultivation system for the high volume, low cost production of pure contaminant-free algae biomass. This biomass is high in Omega-3s DHA/EPA, vitamins, minerals and antioxidants, all of which are in demand by the growing multibillion dollar food/beverage and health care sectors. Our integratedBioSilo™ manufacturing system provides low cost algae biomass production with modest capital cost requirements compared to conventional approaches. Furthermore, our “controlled outcomes” technology provides ultra-high purity algae biomass, differentiating it from other producers in the market. Following completion of a commercial-scale demonstration facility we intend to produce algae biomass for sale into the functional additive and supplement markets. BioSilo™has a small footprint and is modular in nature to allow scalable construction. The system cultivates a wide variety of algae species specific to the requirements of customers. Global consumer spending on the omega-3 foods and beverage products (excluding fish), health and beauty care products (including supplements), and pet products was estimated at $13 billion in 2011. The global retail market for omega-3-enhanced foods was estimated at nearly $8 billion in 2010, a 17% increase over 2009 sales. The global market for omega-3 packaged consumer products was projected to continue robust growth through 2015, at annual growth rates of 15%-20%. (source: Packaged Facts - Global Trends and Opportunities, September 2011) We expect to generate revenue by supplying powdered algae biomass, initially chlorella powder and tablets, and subsequently Omega-3 oil, which can be used as nutrient rich ingredients for our customers. The current average prices (May 2014) are $46.80/kg for Chlorella powder – wholesale (source: Frost & Sullivan, Chris Shanahan April 2013), Chlorella tablets $250/kg (retail) and $87.85/kg -wholesale for Omega-3 oils ((source: F & S June 2011) While this pricing data is the most recent available to us, and we believe it to be indicative of current market conditions, investors are cautioned not to place undue reliance upon such data. There are nearly 1,000 new products with Chlorella as an ingredient for food and beverage markets. (source: Agriculture Canada, April 2013) The BioSilo™ system is comprised of the Pure BioSilo™ and Pro-BioSilo™ components.The Pure-BioSilo™ process was proven to be successful during cultivation of three different species supplied by Dr. Kirsten Muller, Phycology/Biology department at the University of Waterloo.This system will be utilized to inoculate our commercial scale Pro-BioSilo™, designed for enhanced productivity without affecting nutritional values of Chlorella microalgae. This system demonstrates a high growth rate at high biomass concentrations with consistent properties. Pro-BioSilo™ operates in a fed-batch mode for suspended cell cultures. In fed-batch mode, additional media and nutrients are added to the bioreactor at different times during the cell cultivation process to supplement the carbon source and other nutrients. An experimental 5 litre set-up has demonstrated concentrations of 100 grams/litre over a five day period, when its expediential productivity curve was reached. The Pure-BioSilo™ process has been successfully scaled up to 500 litres. During the initial commercialization phase, the Pro-BioSilo™ process will be utilizing a 50 litre system. Once the growth rates are confirmed and parameters established, we intend to add multiple 100 litre vessels - each producing 800 grams/day of chlorella powder. This production volume will be used to obtain all necessary certifications and provide prospective customers with samples to secure initial sales. While we have been in business since 2008, we have not generated any revenues to date. Our activities have been principally directed towards development of our BioSilo™ algae cultivation system, as well as proving the ability of the system to scale to a level sufficient to meet commercial demand that may develop.However, there can be no assurance that our commercial scale facility will produce the pure contaminant – free algae biomass in sufficient quantity or that the market will accept our powdered algae biomass. We incurred a net loss of $232,956 for the year ended March 31, 2014, and a working capital deficit of $434,263 as of March 31, 2014, and our net loss increased to $566,598 during the six month period ended September 30, 2014 as we increased our activities leading up to commercial production. We do not anticipate having a positive net income in the immediate future. Net cash used by operations for the year ended March 31, 2014 was $207,105 and $263,957 for the six month period endedSeptember 30, 2014. These conditions create an uncertainty as to our ability to continue as a going concern. 1 We continue to rely on advances and sale of equity to fund operating shortfalls and do not foresee a change in this situation in the immediate future. There can be no assurances that we will be able to continue to access advances and sales of equity, without which we will not be able to continue operations. We are pursuing additional sources of financing but there is no assurance that additional capital will be available to the Company on acceptable terms or at all. Emerging Growth Company Status We are an "emerging growth company," as defined in the Jumpstart Our Business Startups Act of 2012, or the JOBS Act, and are eligible to take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not "emerging growth companies," including, but not limited to: presenting only two years of audited financial statements in addition to any required unaudited interim financial statements with correspondingly reduced "Management's Discussion and Analysis of Financial Condition and Results of Operations" disclosure in this prospectus; not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act of 2002, or the Sarbanes-Oxley Act; having reduced disclosure obligations regarding executive compensation in our periodic reports and proxy or information statements; being exempt from the requirements to hold a non-binding advisory vote on executive compensation or seek stockholder approval of any golden parachute payments not previously approved; and not being required to adopt certain accounting standards until those standards would otherwise apply to private companies. As an "emerging growth company" under the JOBS Act, we are permitted to delay the adoption of new or revised accounting pronouncements applicable to public companies until such pronouncements are made applicable to private companies. However, we are electing not to take advantage of such extended transition period, and as a result, we will comply with new or revised accounting standards on the relevant dates on which adoption of such standards is required for non-emerging growth companies. Section 107 of the JOBS Act provides that our decision to not take advantage of the extended transition period for complying with new or revised accounting standards is irrevocable. Although we are still evaluating our options under the JOBS Act, we may take advantage of some or all of the reduced regulatory and reporting requirements that will be available to us so long as we qualify as an "emerging growth company" and thus the level of information we provide may be different than that of other public companies. If we do take advantage of any of these exemptions, some investors may find our securities less attractive, which could result in a less active trading market for our common stock, and our stock price may be more volatile. We could remain an "emerging growth company" until the earliest to occur of: ● the last day of the fiscal year following the fifth anniversary of this offering; ● the last day of the first fiscal year in which our annual gross revenues exceed US$1 billion; ● the last day of the fiscal year in which we are deemed to be a "large accelerated filer" as defined in Rule 12b-2 under the Securities Exchange Act of 1934, as amended, or the Exchange Act, which would occur if the market value of our common stock held by non-affiliates exceeded $700 million as of the last business day of the second fiscal quarter of such fiscal year; or ● the date on which we have issued more than US$1 billion in non-convertible debt securities during the preceding three-year period. SUMMARY OF THE OFFERING Common shares offered by the Company None Common shares offered by the selling shareholders Common shares outstanding after the offering Use of proceeds We will not receive any proceeds from the resale of the shares offered hereby, all of which proceeds will be paid to the selling shareholders. Risk Factors The common shares offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors”. (1) Includes327,500 common shares issuable upon the exercise of outstanding warrants the resale of which is registered pursuant to this registration statement but does not include common shares issuable upon exercise of warrants which are currently exercisable but have not been registered under the registration statement. SUMMARY OF FINANCIAL INFORMATION The following selected financial information is derived from the Company’s Financial Statements appearing elsewhere in this Prospectus and should be read in conjunction with the Company’s Financial Statements, including the notes thereto, appearing elsewhere in this Prospectus.The amounts below are expressed in Canadian dollars. Fiscal year ended March 31, 2014 (audited) Fiscal year ended March 31, 2013 (audited) Six monthsended September30, 2014 (unaudited) Six monthsended September30, 2013 (unaudited) Operating Statement Data: Revenues $
